        Case 3:19-cv-01992-IM         Document 115       Filed 03/31/21      Page 1 of 19




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



A.B., an individual,                                 Case No. 3:19-cv-01992-IM

                Plaintiff,                           OPINION AND ORDER

        v.

WYNDHAM HOTELS & RESORTS, INC.;
MARRIOTT INTERNATIONAL, INC.;
and RED LION HOTELS
CORPORATION,

                Defendants.

IMMERGUT, District Judge.

       Before the Court are Defendants Red Lion, Wyndham, and Marriott’s Motions to Dismiss

for Failure to State a Claim under Rule 12(b)(6) (ECF 106, 107, 108) and, in the alternative,

Defendant Red Lion’s Motion to Strike under Rule 12(f) (ECF 106).

       Plaintiff A.B. initially filed this action on December 9, 2019, against six hotel chains:

Hilton Worldwide Holdings Inc. (“Hilton”), Wyndham Hotels & Resorts, Inc. (“Wyndham”),

Marriott International, Inc. (“Marriott”), Choice Hotels International, Inc. (“Choice”), Extended

Stay America, Inc. (“ESA”), and Red Lion Hotels Corporation (“Red Lion”). ECF 1. Plaintiff

claimed each Defendant violated the Trafficking Victims Protection Reauthorization Act

(“TVPRA”), 18 U.S.C. § 1595, by profiting from her sex trafficking. Id. On September 8, 2020,


PAGE 1 – OPINION AND ORDER
        Case 3:19-cv-01992-IM         Document 115        Filed 03/31/21     Page 2 of 19




this Court granted Motions to Dismiss for Lack of Personal Jurisdiction filed by Defendants

Choice and ESA. ECF 99. Further, finding that the original Complaint failed to allege sufficient

facts to support the elements of a TVPRA claim for a theory of direct or indirect liability, this

Court granted Motions to Dismiss for Failure to State a Claim filed by Defendants Hilton,

Marriott, Wyndham, and Red Lion with leave to amend. Id.

        On October 8, 2020, Plaintiff filed an Amended Complaint against only Defendants

Wyndham, Marriott, and Red Lion. ECF 103. The Amended Complaint again alleges that

Defendants violated the TVPRA by “knowingly benefit[ing] from participating in a venture they

knew was engaged in illegal sex trafficking.” Id. at ¶ 9. On November 23, 2020, Wyndham,

Marriott, and Red Lion each moved to dismiss the Amended Complaint for failure to state a

claim. ECF 106, 107, 108. In the alternative, Red Lion moved to strike the Amended Complaint.

ECF 106.

        For the reasons set forth below, this Court GRANTS Defendants’ Motions to Dismiss for

Failure to State a Claim with prejudice. Red Lion’s alternative Motion to Strike is DENIED as

moot.

                                         BACKGROUND

        Plaintiff’s core allegations largely mirror those in the original Complaint. Plaintiff was 22

years old when she was first trafficked through Oregon and Washington. ECF 103 at ¶ 4. From

approximately November 2012 through March 2013, Plaintiff alleges she was sold by her

trafficker for sex at four different hotels, including the Days Inn® in Vancouver, Washington

(“Days Inn Vancouver”) and the Ramada® in Portland, Oregon (“Ramada Portland”), both

Wyndham branded properties; the Residence Inn® located near Portland International Airport in

Oregon, a Marriott branded property (“Residence Inn Portland Airport”); and the Red Lion Inn®



PAGE 2 – OPINION AND ORDER
        Case 3:19-cv-01992-IM          Document 115        Filed 03/31/21      Page 3 of 19




in Salem, Oregon, a Red Lion branded property (“Red Lion Salem”) (collectively, “Defendants’

hotels”). Id. at ¶¶ 94, 114 (Wyndham); 14(a), 132 (Marriott); 151 (Red Lion).

       Plaintiff alleges that during the five-month period during which she was trafficked, there

were “apparent red flags” of Plaintiff being sex trafficked at Defendants’ hotels. Id. at ¶¶ 112,

130, 149, 166. These signs of sex trafficking included Plaintiff repeatedly staying at the hotel

without any luggage, always avoiding eye contact or interactions with the staff, and showing

physical signs of malnourishment. Id. at ¶ 172. In addition, Plaintiff’s room exhibited signs of

commercial sex work: abundant used condoms throughout the room and in the trash, bottles of

lubricants, boxes of condoms, and numerous requests for towels and linens. Id. at ¶¶ 106, 109,

125, 128, 143, 147, 161, 164. Plaintiff avers that male guests frequently visited her room and left

shortly after arrival. Id. at ¶¶ 105, 124, 142, 160. Late at night, Plaintiff would open the front

lobby door for unregistered male guests without being questioned by employees. Id.

       Plaintiff alleges that her trafficker always booked the rooms directly from the front desk

or online using his debit card or cash. Id. at ¶¶ 100, 119, 136, 155. After booking the room, her

trafficker would get two keys and take one key to Plaintiff, who would be waiting in the car. Id.

at ¶¶ 100, 119, 136. Plaintiff’s trafficker used hotel WiFi to post advertisements, talk to “johns,”

and watch and record Plaintiff’s sexual acts. Id. at ¶¶ 102, 121, 139, 157.

       After waiting in the car while her trafficker checked in, Plaintiff would walk to the hotel

room by herself, never making eye contact or speaking to anyone. Id. at ¶¶ 100, 107, 119, 126.

Plaintiff alleges her trafficker would book the hotel rooms for between one and four nights at a

time before switching locations. Id. at ¶¶ 97, 117, 135, 154. Plaintiff was placed at each of




PAGE 3 – OPINION AND ORDER
         Case 3:19-cv-01992-IM          Document 115        Filed 03/31/21      Page 4 of 19




Defendants’ hotels up to twice a month. Id.1 Plaintiff alleges she encountered the same hotel staff

over the course of the time she was trafficked for sex at Defendants’ hotels and that the hotel

staff paid no attention to her. Id. at ¶¶ 107–08, 126 –27, 145–46, 162–63. Plaintiff alleges she

was arrested on Defendants’ hotels’ property grounds, but does not allege what she was arrested

for or whether hotel staff were advised of her arrest. Id. at ¶ 170.

        Like in the original Complaint, Plaintiff brings a single claim under the TVPRA against

each Defendant. Id. at ¶¶ 8, 9. As to all Defendants, Plaintiff alleges that each “owns, supervises

and/or operates” one of the branded hotels where she was trafficked, and each benefitted

financially from room rental and other incidentals recognized by renting rooms in which she was

trafficked. Id. at ¶¶ 13(k), 13(l), 14(i), 14(j), 15(i), 15(j). Plaintiff alleges that each Defendant had

actual and/or constructive knowledge of sex trafficking occurring on its branded properties. Id. at

¶¶ 89–93. According to Plaintiff, each Defendant knew or should have known that their branded

hotel where Plaintiff was trafficked was in an area “known for high incidence of crime and prone

to sex trafficking activity on and around the hotel premises, including when Plaintiff A.B. was

trafficked.” Id. at ¶¶ 91(l), 92(f), 93(f). Each Defendant allegedly failed to implement policies to

protect Plaintiff from being trafficked and continues to profit from the business sex trafficking

brings. Id. at ¶¶ 85–87.

        Plaintiff also cites news reports and online reviews to allege that each Defendant had

actual or constructive knowledge of sex trafficking occurring at their branded hotels throughout

the country and asserts that each Defendant’s knowledge facilitated the sex trafficking of

Plaintiff. Id. at ¶¶ 91(hh)-(ii), 92(y)-(z), 93(z)-(aa). As to the relationship between each



1
  The Amended Complaint includes a list of specific dates when Plaintiff may have been
trafficked at each of Defendants’ hotels. See ECF 103 at ¶¶ 95, 115, 133, 152.

PAGE 4 – OPINION AND ORDER
         Case 3:19-cv-01992-IM          Document 115        Filed 03/31/21      Page 5 of 19




Defendant and their branded hotels, Plaintiff contends that they were each in an agency

relationship through Defendants’ “exercise of an ongoing and systemic right of control over

[their branded hotels]” including how their branded hotels conducted daily business. Id. at ¶¶

91(n), 92(h), 93(h). Plaintiff also alleges that each Defendant “held out [its] branded hotels to the

public as possessing authority to act on its behalf.” Id. at ¶¶ 91(p), 92(j), 93(j).

        In the Amended Complaint, Plaintiff adds new allegations relating to Defendants’ alleged

knowledge of Plaintiff’s trafficking. Specifically, Plaintiff alleges that Defendants required their

branded properties to provide WiFi with cybersecurity measures in place and centralized

reservation systems which granted Defendants access to guest information and data. Id. at ¶¶

91(c), 91(n)–(gg), 92(c), 92(i)–(x), 93(c), 93(h)–(y). Through these mandated systems,

Defendants allegedly monitored and reviewed data and information from their branded

properties which would have alerted them to Plaintiff’s circumstances. Id. Plaintiff alleges

Defendants were able to see indicia of her trafficking, such as unusual bookings from local

residents, payments for rooms using cash, consistent access to websites known for sexual

exploitation such as backpage.com, live video monitoring by her trafficker, and unusually

frequent requests for towels and other items from inventory. Id. The Amended Complaint further

alleges that Defendants implemented means in which they could monitor customer reviews of

prostitution, trafficking, and guest safety issues; customer complaints; and reports of criminal

activities. Id. Defendants also allegedly provided their branded properties with a platform for

employees to report suspicious activities occurring at the hotel to Defendants. Id.

        As a specific allegation against Wyndham, Plaintiff recalls that at one point her trafficker

was kicked out of the Days Inn Vancouver “due to screams from another woman he was

trafficking.” Id. at ¶ 99. Plaintiff further asserts that in 2011, Wyndham’s predecessor entity



PAGE 5 – OPINION AND ORDER
         Case 3:19-cv-01992-IM        Document 115        Filed 03/31/21     Page 6 of 19




Wyndham Worldwide Corporation signed the End Child Prostitution and Trafficking’s

(“ECPAT-USA”) Tourism Child-Protection Code of Conduct (the “Code”), which identifies six

steps companies can take to prevent child sex trafficking. Id. at ¶¶ 44–46, 91(d). Plaintiff alleges

Wyndham did not follow the Code. Id. at ¶ 91(d).

        As to Defendants Marriott and Red Lion, Plaintiff alleges that at each of their hotels she

was forced to share a room with another girl on at least two occasions. Id. at ¶¶ 144, 156.

Plaintiff and the other girl would alternate in and out of the room meeting “clients” and neither

would leave the properties. Id. Plaintiff also alleges that her trafficker used an employee discount

code when reserving rooms at the Residence Inn Portland Airport, Defendant Marriott’s hotel.

Id. at ¶ 138.

                                          STANDARDS

        A motion to dismiss for failure to state a claim may be granted only when there is no

cognizable legal theory to support the claim or when the complaint lacks sufficient factual

allegations to state a facially plausible claim for relief. Shroyer v. New Cingular Wireless Servs.,

Inc., 622 F.3d 1035, 1041 (9th Cir. 2010). In evaluating the sufficiency of a complaint’s factual

allegations, the court must accept as true all well-pleaded material facts alleged in the complaint

and construe them in the light most favorable to the non-moving party. See Daniels-Hall v. Nat’l

Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010). To be entitled to a presumption of truth,

allegations in a complaint “may not simply recite the elements of a cause of action, but must

contain sufficient allegations of underlying facts to give fair notice and to enable the opposing

party to defend itself effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011). The court

must draw all reasonable inferences from the factual allegations in favor of the plaintiff. Newcal

Indus., Inc. v. Ikon Office Sol., 513 F.3d 1038, 1043 n.2 (9th Cir. 2008). The court need not,



PAGE 6 – OPINION AND ORDER
        Case 3:19-cv-01992-IM          Document 115        Filed 03/31/21      Page 7 of 19




however, credit the plaintiff’s legal conclusions that are couched as factual allegations. Ashcroft

v. Iqbal, 556 U.S. 662, 678–79 (2009).

       A complaint must contain sufficient factual allegations to “plausibly suggest an

entitlement to relief, such that it is not unfair to require the opposing party to be subjected to the

expense of discovery and continued litigation.” Starr, 652 F.3d at 1216. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)). “The plausibility standard is not akin to a

probability requirement, but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Mashiri v. Epsten Grinnell & Howell, 845 F.3d 984, 988 (9th Cir. 2017) (quoting

Iqbal, 556 U.S. at 678) (quotation marks omitted).

                                           DISCUSSION

       Defendants’ Motions to Dismiss under FRCP 12(b)(6)

       Defendants Wyndham, Marriott, and Red Lion argue that Plaintiff’s Amended Complaint

should be dismissed because the Amended Complaint fails to state a claim under the TVPRA's

civil liability provision, 18 U.S.C. § 1595. ECF 106, 107, 108. Red Lion further argues the

Amended Complaint should be dismissed because it impermissibly relies on group or “shotgun”

pleading. ECF 106.

       1. TVPRA Claim

       18 U.S.C. 1595(a) states that a person who is the victim of sex trafficking under 18

U.S.C. §§ 1581 et seq:

               may bring a civil action against the perpetrator (or whoever
               knowingly benefits, financially or by receiving anything of value
               from participation in a venture which that person knew or should
               have known has engaged in an act in violation of this chapter) in


PAGE 7 – OPINION AND ORDER
         Case 3:19-cv-01992-IM            Document 115    Filed 03/31/21      Page 8 of 19




                an appropriate district court of the United States and may recover
                damages and reasonable attorneys fees.

18 U.S.C. § 1595(a) (emphasis added). In 2003, Congress enacted § 1595 to provide a private

right of civil action for victims of sex trafficking. Ditullio v. Boehm, 662 F.3d 1091, 1094 (9th

Cir. 2011). The 2003 law did not expressly permit recovery against individuals who benefit from

participation in the trafficking venture; this cause of action was added in the 2008

reauthorization. Id. at 1094 n.1. Under § 1595, victims may bring civil actions for damages for

criminal trafficking violations defined under § 1591. See Noble v. Weinstein, 335 F. Supp. 3d

504, 515–17 (S.D.N.Y. 2018) (citing Peyton v. Rowe, 391 U.S. 54, 65 (1968)). The meaning of §

1595 is plain and unambiguous, and both § 1591 and § 1595 contain expansive language that the

courts should interpret broadly. See id.; see also A.B. v. Marriott Int’l, Inc., 455 F. Supp. 3d 171,

189 (E.D. Penn. 2020) (“As a remedial statute, we construe the Act liberally.”) (citation omitted).

        To state a financial beneficiary claim under § 1595(a), Plaintiff must allege facts from

which the Court can reasonably infer that Defendants Wyndham, Marriott, and Red Lion (1)

“knowingly benefit[ed], financially or by receiving anything of value from” (2) participation in a

venture they “knew or should have known has engaged in” sex trafficking as defined by § 1591.

18 U.S.C. § 1595(a). Section 1591 defines sex trafficking as commercial sex activity either

involving a minor or where “force, threats of force, fraud, coercion . . . , or any combination of

such means [is] used to cause [a] person to engage in a commercial sex act.” 18 U.S.C. §

1591(a). Notably, the statute “does not address commercial sex activity generally.” Doe 1 v. Red

Roof Inns, Inc., No. 1:19-cv-03840-WMR, 2020 WL 1872335, at *3 (N.D. Ga. Apr. 13, 2020).

Plaintiff alleges Defendants are directly and indirectly liable under the statute. Defendants argue

that Plaintiff fails to allege sufficient facts to support the elements of a TVPRA claim for a

theory of direct or indirect liability.

PAGE 8 – OPINION AND ORDER
        Case 3:19-cv-01992-IM          Document 115        Filed 03/31/21      Page 9 of 19




               a. Direct Liability

                       i. Knowingly Benefits Financially

       This Court previously held that Plaintiff’s original Complaint, ECF 1, alleged sufficient

facts to meet the “knowingly benefits” element of a civil claim under § 1595 of the TVPRA at

the pleading stage. A.B. v. Hilton Worldwide Holdings Inc., 484 F. Supp. 3d 921, 936 (D. Or.

2020). Plaintiff’s allegations pertaining to Defendants knowingly benefitting financially from

Plaintiff’s sex trafficking venture remain unchanged in the Amended Complaint. See ECF 103 at

¶¶ 2, 8, 9, 13–15, 22, 25, 86–87, 91–95, 110, 169, 175, 177, 184, 185 (alleging Defendants

benefited from Plaintiff’s trafficking by receiving payment for rooms she was kept in at

Defendants’ hotels).

       Accordingly, this Court finds that Plaintiff’s allegations in the Amended Complaint are

sufficient to meet the “knowingly benefits” requirement for civil claims under § 1595 of the

TVPRA.

                       ii. Participation in a Venture Which Defendants Knew or Should
                           Have Known Engaged in Sex Trafficking

       Next, this Court considers whether Plaintiff alleges sufficient facts to plausibly claim

Defendants “participated in a venture” which Defendants knew, or should have known, engaged

in sex trafficking. In line with several other district courts, this Court previously held that

Plaintiff is not required to allege that Defendants had actual knowledge of a sex trafficking

venture or performed an overt act in furtherance of the venture to satisfy the “participation”

element of a civil TVPRA claim. See A.B., 484 F. Supp. 3d at 937 (citing M.A. v. Wyndham

Hotels & Resorts, Inc., 425 F. Supp. 3d 959, 969 (S.D. Ohio 2019); A.B. v, Marriot Int’l, Inc.,

455 F.Supp.3d 171, 186–88 (E.D. Pa. 2020); B.M. v. Wyndham Hotels & Resorts, Inc., 2020 WL




PAGE 9 – OPINION AND ORDER
        Case 3:19-cv-01992-IM          Document 115         Filed 03/31/21      Page 10 of 19




4368214 at *3 (N.D. Cal. July 30, 2020)). Rather, Plaintiff must allege that Defendants

participated in a venture which they knew or should have known engaged in sex trafficking. Id.

        This Court found that Plaintiff’s original Complaint, ECF 1, failed to plausibly allege

Defendants knew or should have known of the trafficking of Plaintiff on their corresponding

properties. A.B., 484 F. Supp. 3d at 938–39. Plaintiff’s theory in the original Complaint was that

Defendants participated in a venture because their branded hotels rented rooms to people they

knew or should have known were engaged in sex trafficking and that each Defendant facilitated

and allowed trafficking through its practices, policies, and procedures. See ECF 1 at ¶¶ 67(b)–

(c), 68(f)–(g), 69(b)–(c), 70(c)–(d), 71(b)–(c); ECF 32 at 22; ECF 42 at 18; ECF 43 at 25; ECF

46 at 21. Plaintiff argued that each Defendant knew or should have known of Plaintiff’s

trafficking because Defendants were generally aware of trafficking occurring at their branded

properties, and there were sufficient indicia that Plaintiff was being trafficked. Specifically,

Plaintiff cited publicly available news articles and online reviews which describe sex trafficking

occurrences at Defendants’ branded hotels across the United States as proof that each Defendant

had actual or constructive knowledge of sex trafficking at their properties. ECF 1 at ¶¶ 67(j),

68(n), 69(j), 71(j). However, none of the cited news articles or online reviews described sex

trafficking at the specific hotel properties at issue in this case. Plaintiff further alleged that each

Defendant knew or should have known that the specific hotel properties where Plaintiff was

allegedly trafficked were in areas known for high incidence of crime and prone to sex trafficking

activity. Id. at ¶¶ 67(d), 68(d), 69(d), 71(d).

        Plaintiff’s original Complaint also included the following specific facts about her

trafficking:




PAGE 10 – OPINION AND ORDER
        Case 3:19-cv-01992-IM           Document 115      Filed 03/31/21      Page 11 of 19




    •   There were bottles of lubricant, boxes of condoms, and abundant used condoms visible to
        any employee who entered Plaintiff’s room, as well as excessive requests for linens and
        towels. Id. at ¶¶ 79, 82.

    •   Payments for Plaintiff’s rooms were made with cash or debit card and often booked with
        the use of an employee discount code. Id. at ¶ 78.

    •   Plaintiff’s physical appearance showed signs of being trafficked (e.g., malnourished, not
        making eye contact, having little to no luggage, wearing a tank top and “booty shorts” to
        open the front lobby door for men late at night). Id. at ¶¶ 77, 82, 90.

    •   There was constant and voluminous foot traffic of unregistered male guests entering and
        leaving Plaintiff’s room. Id. at ¶ 77.

        This Court found that the original Complaint’s allegations, even when viewed in the light

most favorable to Plaintiff, fell short of plausibly alleging Defendants knew or should have

known of the alleged trafficking of Plaintiff on their corresponding properties. A.B., 484 F. Supp.

3d at 938. First, this Court found that although Plaintiff’s allegations indicated that Defendants

had notice of sex trafficking generally occurring at their hotels, the original Complaint did not

allege facts which sufficiently linked notice of Plaintiff A.B.’s sex trafficking to any of the

Defendants. Id. (citing S.J. v. Choice Hotels International, Inc., 473 F. Supp. 3d 147, 154

(E.D.N.Y. July 20, 2020) (noting that § 1595 “speaks in singular terms—‘participation in a

venture which that person . . . should have known has engaged in an act in violation of this

chapter’” means knowledge of a general sex trafficking problem is not sufficient and thus finding

that hotel franchisor defendants could not be held directly liable under TVPRA) (emphasis in

original)). This Court noted that general knowledge of commercial sex activity occurring at

hotels across the United States is insufficient on its own to demonstrate Defendants participated

in the trafficking of Plaintiff. Id. at 938.

        Second, this Court found that while factual allegations listing indicia of trafficking (i.e.,

condition of the hotel room, frequent male visitors) may support a theory that hotels where


PAGE 11 – OPINION AND ORDER
        Case 3:19-cv-01992-IM         Document 115       Filed 03/31/21      Page 12 of 19




Plaintiff was trafficked knew or should have known of Plaintiff’s trafficking, the original

Complaint failed to allege facts as to how Defendants—the parent companies, corporate

affiliates, or franchisors of the hotels—were aware of these facts. Id. at 938–39. This Court held

that to support her direct liability theory, Plaintiff needed to allege facts showing how

Defendants received notice that Plaintiff was trafficked at their respective properties and she had

not done so. Id.

       Plaintiff’s Amended Complaint retains the allegations discussed above but includes new

allegations which Plaintiff asserts “connect the dots between the Plaintiff’s sex trafficking and

the Defendants’[] conduct.” ECF 111 at 9. Specifically, Plaintiff points to new allegations that

Defendants required their branded properties to provide WiFi with cybersecurity measures in

place and centralized reservation systems which granted Defendants access to guest information

and data. Id. Plaintiff alleges that through these mandated systems, Defendants monitored and

reviewed data and information from their branded properties which would have alerted them to

Plaintiff’s circumstances. Id. at 9–10. Through this monitoring and review process, Defendants

were allegedly able to see indicia of Plaintiff’s trafficking, such as unusual bookings from local

residents, payments for rooms using cash, consistent access to websites known for sexual

exploitation such as backpage.com, live video monitoring by her trafficker, and unusually

frequent requests for towels and other items from inventory. Id. at 10. Plaintiff further alleges

that Defendants implemented means in which they could monitor customer reviews of

prostitution, trafficking, and guest safety issues; customer complaints; and reports of criminal

activities. Id. Defendants also allegedly provided their branded properties with a platform for

employees to report suspicious activities occurring at the hotel to them. Id.




PAGE 12 – OPINION AND ORDER
        Case 3:19-cv-01992-IM         Document 115         Filed 03/31/21     Page 13 of 19




       This Court finds that, even when viewed in the light most favorable to Plaintiff, the

Amended Complaint fails to plausibly allege that Defendants Wyndham, Marriott, and Red Lion

participated in a venture which they knew or should have known engaged in sex trafficking.

First, Plaintiff bases her allegations about Defendants’ ability to monitor and review internet use

at their branded hotels on Defendants’ current privacy policies, not those in place when Plaintiff

was trafficked in 2012 and early 2013. ECF 103 at ¶¶ 91(r)–(gg); 92(l)–(x); 93(l)–(y).2 Whether

Defendants can currently track internet activity at their hotel locations does not speak to the issue

of whether they could or did track such activity seven or eight years ago.

       Second, even assuming Defendants were able to monitor and review internet activity and

reservation data at their hotels as alleged, the facts presented in the Amended Complaint do not

plausibly establish that such information would have put Defendants on notice that Plaintiff was

being forcibly sex trafficked. As noted above, the TVPRA “does not address commercial sex

activity generally.” Doe 1, 2020 WL 1872335, at *3. The statute targets commercial sex activity

only where children are victimized or where “force, threats of force, fraud, coercion . . . , or any

combination of such means will be used to cause the person to engage in a commercial sex act.”

18 U.S.C. § 1591(a). The fact that Defendants may have had access to internet and booking data

containing some indicia of commercial sex activity at their branded hotel locations is insufficient

to establish that Defendants should have known that Plaintiff was engaging in commercial sex as

a result of fraud, force, or coercion. Further, the TVPRA does not impose an affirmative duty to

police and prevent sex trafficking. A.B. v. Marriott International, Inc., 455 F. Supp. 3d 171, 182



2
  Plaintiff includes an allegation that Defendant Wyndham has certified a limited number of
wireless internet vendors to manage WiFi networks in its hotels “since 2012” but bases all
allegations about Defendants’ ability to monitor and review internet use on current policies. ECF
103 at ¶ 91(t).

PAGE 13 – OPINION AND ORDER
        Case 3:19-cv-01992-IM         Document 115        Filed 03/31/21      Page 14 of 19




(E.D. Pa. April 22, 2020) (“We disagree with [plaintiff] to the extent she seeks us to find Congress

imposed duties upon businesses to affirmatively prevent sex trafficking on their hotel properties as

businesses who financially benefit from trafficking through room rentals. We do not read the Act as

requiring hotels … to affirmatively stop the trafficking.”); see also B.M. v. Wyndham Hotels &

Resorts, Inc., 2020 WL 4368214, at *7 (N.D. Cal. July 30, 2020) (“To be clear, the Court does not

read section 1595 of TVPRA requiring hotels or their franchisors to affirmatively stop sex

trafficking”). While the pleaded facts suggest that Defendants could have done more with their

internet and booking data to investigate and prevent possible trafficking at their branded hotels,

they do not plausibly allege that Defendants knew or should have known about Plaintiff’s sex

trafficking by fraud, force, or coercion at their branded hotel locations.

       Plaintiff further points to allegations that Defendants implemented means by which they

could monitor customer reviews of prostitution, trafficking, and guest safety issues, which

provided notice of Plaintiff’s sex trafficking. However, the customer reviews cited in the

Amended Complaint do not plausibly suggest Defendants knew or should have known about

Plaintiff’s trafficking. With respect to Defendant Wyndham, the Amended Complaint contains

one TripAdvisor review of the Days Inn Vancouver and five reviews of the Ramada Portland

from between 2010 and 2017. ECF 103 at ¶¶ 91(ii)(ii)–(x). Some of the reviews indicate that

guests believed prostitution was happening at the hotels. Id. However, none of the reviews are

from the period Plaintiff alleges she was trafficked at the Days Inn Vancouver or the Ramada

Portland (i.e., December 16, 2012 to February 27, 2013, ECF 103 at ¶¶ 95, 115), none reference

forcible sex trafficking, and none are allegedly related to Plaintiff or her trafficker. The Amended

Complaint contains only one TripAdvisor review about Defendant Marriott’s Residence Inn

Portland Airport hotel which is not from the period Plaintiff alleges she was trafficked there and

there were no reviews provided about Red Lion Salem. Id. at ¶¶ 92(z), 93(aa).

PAGE 14 – OPINION AND ORDER
        Case 3:19-cv-01992-IM         Document 115        Filed 03/31/21     Page 15 of 19




       Thus, the new allegations in the Amended Complaint regarding Defendants’ alleged

ability to monitor and track activities at their branded hotel locations do not cure the deficiencies

found in the original Complaint. This Court finds that Plaintiff has not alleged facts sufficient to

state a claim for direct liability under the TVPRA against Defendants Wyndham, Marriott, and

Red Lion.

               b. Indirect Liability

       Defendants next argue that Plaintiff fails to allege they are vicariously liable for the

actions of the branded hotel properties and their staff based on an agency theory or as joint

employers of the hotel employees.

                       i. Actual Agency

       Plaintiff contends Defendants were in actual or apparent agency relationships with the

hotels where the alleged sex trafficking occurred. To state a claim for vicarious liability under an

agency theory, Plaintiff must plausibly allege that (1) Defendants and their corresponding hotels

were in an agency relationship, and (2) the hotels or hotel staff are plausibly liable under § 1595.

       This Court previously found that Plaintiff met her burden of alleging a plausible claim for

an actual agency relationship between each of the Defendants and the corresponding hotel

properties in the original Complaint. A.B., 484 F. Supp. 3d at 940. The alleged facts from the

original Complaint which, if proven, support Plaintiff’s theory that Defendants had authority to

control aspects of the hotel operations connected to Plaintiff’s claim, remain unchanged in the

Amended Complaint. Thus, Plaintiff has plausibly alleged that Defendants and their

corresponding hotels were in agency relationships.

       Nevertheless, Plaintiff fails to state a claim under an agency theory because the Amended

Complaint does not plausibly allege that the hotels are liable under § 1595. As discussed above,

the TVPRA “does not address commercial sex activity generally.” Doe 1, 2020 WL 1872335, at

PAGE 15 – OPINION AND ORDER
        Case 3:19-cv-01992-IM          Document 115        Filed 03/31/21      Page 16 of 19




*3. In order to state a claim for civil liability under § 1595, Plaintiff must plausibly allege that

Defendants or their agents knew or should have known that Plaintiff was engaged in commercial

sex activity on their property due to “force, threats of force, fraud, coercion . . . , or any

combination of such means.” 18 U.S.C. § 1591(a). Although the Amended Complaint suggests

the hotels had some level of notice that Plaintiff engaged in commercial sex acts, the vague

allegations fail to show the hotels knew or should have known that Plaintiff was engaging in

commercial sex as a result of fraud, force or threats of force, or coercion.

        The deficiencies in the claim, as alleged, are readily discernable when compared to cases

where courts have concluded that plaintiffs sufficiently alleged hotels knew or should have

known of a plaintiff’s trafficking within the meaning of 18 U.S.C. § 1591(a). For instance, while

the Amended Complaint adds a vague allegation that Plaintiff’s trafficker was at some point

kicked out of the Days Inn Vancouver because another woman he was trafficking was

screaming, ECF 103 at ¶ 99, she does not contend that hotel staff observed her trafficker

forcefully bring her to a hotel, attack her, or restrain her.3 See, e.g., A.B., 455 F. Supp. 3d at 175

(alleging staff were aware of “loud altercations” as well as “constant” attacks on the plaintiff);

M.A., 425 F. Supp. 3d at 967 (describing desperate pleas for help); H.H. v. G6 Hospitality, LLC,

No. 2:19-CV-755, 2019 WL 6682152, at *1 (S.D. Ohio Dec. 6, 2019) (claiming hotel staff

discovered her tied to bed and chained up in the bathroom and ignored her plea for help). The

Amended Complaint generally states that her trafficker would book the room, and then Plaintiff

would walk to the hotel room by herself. ECF 103 at ¶¶ 100, 119, 136. Nor does Plaintiff allege a

member of hotel staff had a personal relationship with her trafficker. See B.M., 2020 WL


3
  Plaintiff’s allegation that her trafficker was kicked out of the Days Inn Vancouver does not
provide a date for this event or any other details regarding the circumstances which led the other
trafficking victim to yell or Plaintiff’s trafficker to be kicked out. See ECF 103 at ¶ 99.

PAGE 16 – OPINION AND ORDER
        Case 3:19-cv-01992-IM         Document 115         Filed 03/31/21    Page 17 of 19




4368214, at *6 (alleging front desk employees had personal relationships with traffickers). She

merely alleges that she repeatedly “encountered” the same hotel staff who paid no attention to

her. ECF 103 at ¶¶ 107–08, 145–46, 162–63. Moreover, Plaintiff does not allege she had

prominent bruises, brandings, or other visible injuries. H.H., 2019 WL 6682152, at *1 (alleging

physical signs of trafficking such as branding, restraints, bruises, and physical deterioration). See

also A.B., 455 F. Supp. 3d at 178 (alleging prominent bruising and injury on the plaintiff’s body).

She alleges only that she exhibited signs of malnourishment. ECF 103 at ¶ 172. Plaintiff asserts

that she was arrested at Defendants’ hotels’ properties, but does not otherwise describe the

location, the arrest, whether staff observed the arrest, the charge against her, or whether she

stayed at the hotels again after her arrest, which might show hotel staff was on notice. Id. at

¶ 170. Plaintiff also contends that she would frequently open the front lobby door for

unregistered male guests. Id. at ¶ 105. But Plaintiff was a legal adult at the time of her alleged

trafficking and it is therefore unclear whether her letting guests into the building would notify

hotel employees that she was a victim of trafficking or whether hotel staff even observed her. See

B.M., 2020 WL 4368214, at *1 (alleging hotels should have known that the plaintiff was being

trafficked because visitors were not age-appropriate for the minor plaintiff). Finally, Plaintiff

alleges that she was occasionally forced to share a room with another girl where Plaintiff and the

other girl would alternate in and out of the room meeting “clients” and neither would leave the

hotel. Id. at ¶¶ 144, 156. Plaintiff does not, however, allege that any hotel staff witnessed her

alternating in and out of the rooms with the other girl.

       These vague allegations, even when taken as true and construed in Plaintiff’s favor,

prevent this Court from concluding that the hotels at issue had constructive knowledge of the




PAGE 17 – OPINION AND ORDER
        Case 3:19-cv-01992-IM         Document 115         Filed 03/31/21     Page 18 of 19




trafficking of Plaintiff. For this reason, as plead, Plaintiff has not stated a claim based on actual

agency under the TVPRA.

                       ii. Apparent Agency

       Defendants also argue that Plaintiff fails to allege facts to support an apparent agency

theory. To establish liability based on apparent agency, Plaintiff must show that manifestations

by the Defendants led her to believe that the hotels were agents of the respective Defendants, and

that Plaintiff relied on that belief when engaging with the hotels. Restatement (Third) of Agency

§ 2.03 (2006). See also id. at § 2.03 cmt. c. (“Apparent authority holds a principal accountable

for the results of third-party beliefs about an actor's authority to act as an agent when the belief is

reasonable and is traceable to a manifestation of the principal.”). In the Amended Complaint,

Plaintiff alleges each Defendant held out its respective branded hotel to the public as possessing

authority to act on its behalf. ECF 103 at ¶¶ 91(p); 92(j); 93(j). But Plaintiff has not alleged she

relied on any representation by Defendants when engaging with the branded hotels. Plaintiff’s

claim is premised on the notion that she was taken to the hotels against her will to be sex

trafficked. Therefore, an apparent agency theory of liability does not comport with the

underlying facts of this case. This Court finds Plaintiff has failed to allege the elements of

apparent authority.

                       iii. Joint Employer

       Finally, Plaintiff contends Defendants are liable as joint employers of hotel employees.

ECF 103 at ¶¶ 13(f); 14(d); 15(d). This Court previously held that Plaintiff sufficiently alleged

Defendants may be held liable as joint employers. A.B., 484 F. Supp. 3d at 943. Even so,

Plaintiff fails to state a plausible claim under a joint employment theory because, as previously

discussed, the Amended Complaint fails to show that Defendants, their respective hotels, or the



PAGE 18 – OPINION AND ORDER
        Case 3:19-cv-01992-IM          Document 115      Filed 03/31/21     Page 19 of 19




hotel staff knew or should have known that Plaintiff was engaging in commercial sex as a result

of fraud, force or threat of force, or coercion.

       2. Shotgun Pleading

       Defendant Red Lion argues that Plaintiff impermissibly relies on shotgun pleading

because the Amended Complaint makes certain allegations against Defendants collectively. ECF

106 at 16–18. Because this Court dismisses the Amended Complaint on other grounds, this Court

need not reach a determination on the issue of “shotgun” pleading.

       Motion to Strike

       Because this Court dismisses the claims against all Defendants, this Court need not

address the alternative motion to strike filed by Defendant Red Lion. ECF 106.

                                          CONCLUSION

       For the reasons stated above, the Motions to Dismiss for Failure to State a Claim filed by

Defendants Wyndham, Marriott, and Red Lion are GRANTED without leave to amend. ECF

106, 107, 108. Plaintiff was previously afforded leave to amend to allege facts sufficient to state

a claim but has failed to do so. Accordingly, leave to amend is denied with prejudice. Because

this Court has dismissed the claim against Defendant Red Lion, the Motion to Strike filed by

Defendant Red Lion is DENIED AS MOOT. ECF 106.

       IT IS SO ORDERED.

       DATED this 31st day of March, 2021.



                                                      /s/ Karin J. Immergut
                                                      Karin J. Immergut
                                                      United States District Judge




PAGE 19 – OPINION AND ORDER
